Appeal by the defendant from an order of the Supreme Court, Nassau County (Ayres, J.), dated May 17, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to assess the defendant 15 points for risk factor 11, as well as 15 points for risk factor 12, was supported by clear and convincing evidence based, inter alia, on facts contained in the pre-sentence report, the case summary prepared by the Board of Examiners of Sex Offenders, and the risk assessment instrument (see People v Donhauser, 37 AD3d 1053 [2007]; People v Matthie, 34 AD3d 987, 990 [2006]).
The defendant’s remaining contentions are without merit. Fisher, J.P., Ritter, Florio and Garni, JJ., concur.